Exhibit 10.1
     (CELANESE LOGO) [d72459d7245901.gif]
AGREEMENT AND GENERAL RELEASE
     Celanese Corporation, its Subsidiaries and its Affiliates, (“Employer” or
“Company”), 1601 West LBJ Freeway, Dallas, Texas 75234 and Sandra Beach Lin, her
heirs, executors, administrators, successors, and assigns (“Employee”), agree
that:

1.   Last Day of Employment. The last day of employment with Celanese is
August 1, 2010, (the “Departure Date”), or such earlier date as the Company may
determine in its sole discretion. If the Company exercises its discretion to
accelerate the Departure Date (Accelerated Departure Date or ADD), the
Consideration set forth in Paragraph 2(a) thru 2(l), remains as set forth below.
That is, as if she departed on August 1, 2010. However, if her departure on the
ADD causes her to not vest in a benefit, Employer and Employee will agree on a
make whole substitution. In addition, Employee will receive her salary, in a
lump sum, for the difference in dates between the Departure Date and Accelerated
Departure Date. If Employee voluntarily resigns before the Departure Date,
without the express consent of the Employer, she shall immediately be removed
from the payroll and shall not be entitled to any of the consideration set forth
in Paragraphs 2(b), (c), (e), (g), (h), (i) and (j) below; and Paragraph 2(d)
shall be adjusted to reflect the date of her voluntary resignation in accordance
with the terms of the applicable award agreements. If the Employee voluntarily
resigns early, with the consent of the Company, the consideration in
Paragraph 2b remains as set forth below. However, the consideration in
Paragraphs 2 (c),(d),(e),(f),(g) and (h), will be adjusted to correspond with
the New Departure Date (NDD) and Employee will only be paid her base salary
until the NDD.   2.   Consideration. Each separate installment under this
Agreement shall be treated as a separate payment for purposes of determining
whether such payment is subject to or exempt from compliance with the
requirements of Section 409A of the Internal Revenue Code. In consideration for
signing this Agreement and compliance with the promises made herein, Employer
and Employee agree:

a. Voluntary Resignation. Employee agrees to voluntarily resign from the
Employer effective on the Departure Date, ADD, or NDD as the case may be.
Effective as of the close of business on such Departure Date, Employee will
resign from all positions held as a corporate officer of the Company (including
without limitation any positions as an officer, employee and/or director), and
from all positions held on behalf of the Company (e.g., external board
memberships, internal committee positions).
b. Separation Pay. The Company will pay an amount equal to her current annual
base salary plus target annual bonus for a total payment of $990,000, less any
lawful deductions. Such amount shall be paid in installments as follows; (i) the
first installment in the amount of $495,000 (representing 50% of the total
payment) will be paid within 30 business days of the Departure Date, and
(ii) the remaining $495,000 will be paid in thirteen (13) substantially equal
bi-weekly installments that begin within 30 days of the Departure Date.
c. Bonus. Employee will be eligible to receive a full year bonus payout for 2009
and, if the Departure Date is after January 31, 2010, for 2010, a prorated bonus
payout based on the number of full months of service completed in 2010. The full
year 2009 bonus will be based on the Target bonus for a Salary Level 1 employee
(80% of annual base salary), adjusted for Company

-1-



--------------------------------------------------------------------------------



 



performance, but without modification for Employee’s individual performance (a
1.0 personal modifier). If applicable, the prorated 2010 bonus payout will be
based on the Target bonus for a Salary Level 1 employee (80% of annual base
salary), and without modification for Employee’s individual performance (a 1.0
personal modifier). Assuming an August 1, 2010 Departure Date, the prorated 2010
bonus would be $256,667. The 2009 bonus payout will be paid to the Employee
during the 2010 calendar year, but in no event later than March 15, 2010. The
2010 prorated bonus payout, if any, will be paid no later than September 1,
2010. If Employer chooses to accelerate Employee’s departure date, she will
nevertheless be eligible for a bonus payout of $256,667 for the 2010 bonus
payout. If Employee voluntarily resigns early, with the consent of the Company,
the 2010 bonus payout will be prorated to correspond with the New Departure Date
(NDD).
d. Equity and Long Term Incentive Cash Awards. Employee will retain vesting
rights to the following awards in the following prorated amounts, in accordance
with her respective award agreements; all other awards shall be canceled
effective on the departure date.
2007 Stock Options

                                                                      Options  
              Vested as of   Unvested as of   Cancelled on   Exercisable Vesting
Period   Options Granted   8/1/2010   8/1/2010   8/1/2010   until:  
7/25/2007 - 1/1/2012
    200,000       150,000       50,000       50,000       8/1/2011  

2007 Performance-Based RSU Award

                                          Unvested RSUs                  
Prorated   Timing of Vesting Period   (Target)   Numerator   Denominator  
Amount   Payment  
4/1/2007 - 9/30/2010
    3,750       42       42       3,750     Oct. 2010
4/1/2007 - 9/30/2011
    3,750       41       54       2,847     Oct. 2011

2008 Time-vested RSU

                                                                      Shares    
            Vested as of   Unvested as of   Cancelled on   Timing of Vesting
Period   Unvested RSUs   8/1/2010   8/1/2010   8/1/2010   Payment  
2/7/2008 - 2/7/2011
    3,000       0       3,000       3,000     NA
2/7/2008 - 2/7/2012
    3,000       0       3,000       3,000     NA

2008 Performance-Based RSU and LTI Cash Award

                                                                      Prorated  
Timing of Vesting Period   Target Award   Numerator   Denominator   Amount  
Payment  
2008 Performance RSU Award:
                                       
12/11/2008 - 9/30/2011
    21,700       21       34       13,403     Oct. 2011
2008 LTI Cash Award:
                                       
12/11/2008 - 10/14/2011
  $ 1,675,000       21       34     $ 532,059     Sept. 2010

2009 Performance-Based RSU and Time Vested RSUs

                                                                      Prorated  
Timing of Vesting Period   Target Award   Numerator   Denominator   Amount  
Payment  
2009 Performance RSU Award:
                                       
12/2/2009 - 9/30/2012
    24,000       9       34       6,353     Oct. 2012
2009 Time Vested RSUs:
                                       
10/1/2009 - 10/1/2010
    7,200       9       12       5,400     Oct. 2010
10/1/2009 - 10/1/2011
    7,200       9       24       2,700     Oct. 2011
10/1/2009 - 10/1/2012
    9,600       9       36       2,400     Oct. 2012

-2-



--------------------------------------------------------------------------------



 



e. Pension and 401(k) Plan Vesting. If Employee is eligible, the Employer will
fulfill its obligations according to the terms of the respective Plans.
f. Unused Vacation. The Employer will pay to Employee wages for any approved
vacation carried over from 2009 and any prorated unused vacation for 2010 under
the standard procedure for calculating and paying any unused vacation to
separated employees. The gross amount due to Employee, less any lawful
deductions, will be payable on or about September 1, 2010; subject to the
Employee providing the details of any vacation days utilized during 2009 and
2010 through the exit interview process. Employee will receive $2,115 for each
day of unused vacation paid out.
g. Company Benefit Plans. Healthcare & dental plan coverage based on the
Employee’s current health & dental plan elections will continue until the end of
the month in which the Employee separates, in this case August 31, 2010
(assuming a August 1, 2010 Departure Date). All other normal company programs
(e.g., life insurance, long term disability, 401(k) contributions, etc.) will
continue through the Departure Date.
h. COBRA Reimbursement and Continued Medical Plan Coverage. If the Employee
elects to continue coverage (and the coverage of her eligible family members)
under the Employer’s medical and dental plans for active employees pursuant to
the requirements of the Consolidated Omnibus Reconciliation Act of 1985, as
amended (“COBRA”), the Employer will provide twelve (12) months of company-paid
COBRA health care coverage paid directly to the insurance provider. Thereafter,
Employee shall be entitled to elect to continue such COBRA coverage for an
additional six (6) months, the remainder of the COBRA period, at her own
expense.
i. Outplacement Assistance. The Employer will pay for Outplacement services for
twelve (12) months, available seven (7) days after signing the Release. Employee
may select an outplacement firm of her choice. However, the fee paid to the firm
by Employer is capped at $25,000.
j. Reference Letter & Exit Statement — Employer agrees to provide a favorable
letter of reference, mutually agreed to by Employer & Employee and signed by the
Chairman & CEO. Employer will provide a favorable announcement of departure, for
both internal and external inquiries, mutually agreed to between Employer and
Employee.
k. Return of Company Property. Employee will surrender to Employer, on the last
day of employment, all company materials, including, but not limited to: company
car, laptop computer, phone, credit card, calling cards, etc. Employee will be
responsible for resolving any outstanding balances on the company credit card.
l. Withholding. The payments and other benefits provided under this Agreement
shall be reduced by applicable withholding taxes and other lawful deductions.

3.   No Consideration Absent Execution of this Agreement. Employee understands
and agrees that she would not receive the monies and/or benefits specified in
Paragraph 2 above, unless the Employee signs this Agreement on the signature
page without having revoked this Agreement pursuant to Paragraph 16 below and
the fulfillment of the promises contained herein.   4.   General Release of
Claims. Employee knowingly and voluntarily releases and forever discharges, to
the full extent permitted by law, in all countries, including but not limited to
the U.S., the Peoples

-3-



--------------------------------------------------------------------------------



 



    Republic of China (PRC), U.K. and Germany, the Employer, its parent
corporation, affiliates, subsidiaries, divisions, predecessors, successors and
assigns and the current and former employees, officers, directors and agents
thereof (collectively referred to throughout the remainder of this Agreement as
“Employer”), of and from any and all claims, known and unknown, asserted and
unasserted, Employee has or may have against Employer as of the date of
execution of this Agreement, including, but not limited to, any alleged
violation of:

  •   Title VII of the Civil Rights Act of 1964, as amended;     •   The Civil
Rights Act of 1991;     •   Sections 1981 through 1988 of Title 42 of the United
States Code, as amended;     •   The Employee Retirement Income Security Act of
1974 (ERISA), as amended;     •   The Immigration Reform and Control Act, as
amended;     •   The Americans with Disabilities Act of 1990, as amended;     •
  The Age Discrimination in Employment Act of 1967, as amended;     •   The
Workers Adjustment and Retraining Notification Act, as amended;     •   The
Occupational Safety and Health Act, as amended;     •   The Sarbanes-Oxley Act
of 2002;     •   The Texas Civil Rights Act, as amended;     •   The Texas
Minimum Wage Law, as amended;     •   Equal Pay Law for Texas, as amended;     •
  Any other federal, state or local civil or human rights law, or any other
local, state or federal law, regulation or ordinance; or any law, regulation or
ordinance of a foreign country, including but not limited to the PRC, Federal
Republic of Germany and the United Kingdom;     •   Any public policy, contract,
tort, or common law;     •   The employment, labor and benefits laws and
regulations in all countries in addition to the U.S. including but not limited
to the U.K. and Germany;     •   Any claim for costs, fees, or other expenses
including attorneys’ fees incurred in these matters.

However, Employee does not waive rights or claims that may arise after the date
she executes this Agreement, or those rights or claims which arise out of or in
connection with the Agreement itself.

5.   Affirmations. Employee affirms that she has not filed, caused to be filed,
or presently is a party to any claim, complaint, or action against Employer in
any forum or form. Provided, however, that the foregoing does not affect any
right to file an administrative charge with the Equal Employment Opportunity
Commission (“EEOC”), subject to the restriction that if any such charge is
filed, Employee agrees not to violate the confidentiality provisions of this
Agreement and Employee further agrees and covenants that should she or any other
person, organization, or other entity file, charge, claim, sue or cause or
permit to be filed any charge with the EEOC, civil action, suit or legal
proceeding against the Employer involving any matter occurring at any time in
the past, Employee will not seek or accept any personal relief (including, but
not limited to, monetary award, recovery, relief or settlement) in such charge,
civil action, suit or proceeding.       Employee further affirms that she has
reported all hours worked as of the date of this release and has been paid
and/or has received all leave (paid or unpaid), compensation, wages, bonuses,
commissions, and/or benefits to which she may be entitled and that no other
leave (paid or unpaid), compensation, wages, bonuses, commissions and/or
benefits are due to her, except as provided in this Agreement. Employee
furthermore affirms that she has no known workplace injuries or occupational

-4-



--------------------------------------------------------------------------------



 



    diseases and has been provided and/or has not been denied any leave
requested under the Family and Medical Leave Act. Employer affirms, to its’
knowledge, it has no existing claims against Employee.   6.   Confidentiality.
Employee agrees and recognizes that any knowledge or information of any type
whatsoever of a confidential nature relating to the business of the Employer or
any of its subsidiaries, divisions or affiliates, including, without limitation,
all types of trade secrets, client lists or information, employee lists or
information, information regarding product development, marketing plans,
management organization, operating policies or manuals, performance results,
business plans, financial records, or other financial, commercial, business or
technical information (collectively “Confidential Information”), must be
protected as confidential, not copied, disclosed or used other than for the
benefit of the Employer at any time unless and until such knowledge or
information is in the public domain through no wrongful act by Employee.
Employee further agrees not to divulge to anyone (other than the Employer or any
persons employed or designated by the Employer), publish or make use of any such
Confidential Information without the prior written consent of the Employer,
except by an order of a court having competent jurisdiction or under subpoena
from an appropriate government agency.   7.  
Non-competition/Non-solicitation/Non-hire. Employee acknowledges and recognizes
the highly competitive nature of the business of the Employer. Without the
express written permission of Celanese, for a period of fifty-two (52) weeks,
following the Departure Date (the “Restricted Period”), Employee acknowledges
and agrees that she will not: (i) directly or indirectly solicit sales of like
products similar to those produced or sold by Employer within the Ticona,
Nutrinova or Acetate business units of Employer; or (ii) directly engage or
become employed with any business that competes with the business of the Ticona,
Nutrinova or Acetate business units of Celanese, including but not limited to:
direct sales, supply chain, marketing, or manufacturing for a producer of
products similar to those produced or licensed by the aforementioned business
units of Celanese. In addition, for two (2) years, Employee will not directly or
indirectly solicit, nor hire employees of Celanese for employment. However,
nothing in this provision shall restrict Employee from owning, solely as an
investment, publicly traded securities of any company which is engaged in the
business of Celanese if Employee (i) is not a controlling person of, or a member
of a group which controls; and (ii) does not, directly or indirectly, own 5% or
more of any class of securities of any such company.   8.   Governing Law and
Interpretation. This Agreement shall be governed and conformed in accordance
with the laws of the State of Texas, without regard to its conflict of laws
provision. In the event the Employee or Employer breaches any provision of this
Agreement, Employee and Employer affirm that either may institute an action to
specifically enforce any term or terms of this Agreement. Should any provision
of this Agreement be declared illegal or unenforceable by any court of competent
jurisdiction and cannot be modified to be enforceable, excluding the general
release language, such provision shall immediately become null and void, leaving
the remainder of this Agreement in full force and effect.   9.   Non-admission
of Wrongdoing. The parties agree that neither this Agreement nor the furnishing
of the consideration for this Release shall be deemed or construed at anytime
for any purpose as an admission by Employer of any liability or unlawful conduct
of any kind.   10.   Non-Disparagement. Employee agrees not to disparage, or
make disparaging remarks or send any disparaging communications concerning, the
Employer, its reputation, its business, and/or its directors, officers,
managers. Likewise the Employer’s senior management agrees not to disparage, or
make any disparaging remark or send any disparaging communication concerning
Employee, her reputation and/or her business. A disparaging statement is any
communication, oral or written, which

-5-



--------------------------------------------------------------------------------



 



    would tend to cause the recipient of the communication to question the
business condition, integrity, competence, fairness, or good character of the
person or entity to whom the communication relates.   11.   Future Cooperation
after Departure Date. After the Departure Date, Employer may make reasonable
requests of Employee for assistance, and Employee agrees to make reasonable
efforts to assist Company including but not limited to: assisting with
transition duties, assisting with issues that arise after retirement of
employment and assisting with the defense or prosecution of any lawsuit or
claim. This includes but is not limited to providing deposition testimony,
attending hearings and testifying on behalf of the Company. The Company will
reimburse Employee for reasonable time and expenses in connection with any
future cooperation after the Departure Date, at her current annual pay,
converted to an hourly rate of $475 /hr. Time and expenses can include loss of
pay or using vacation time at a future employer. The Company shall reimburse the
Employee within 30 days of remittance by Employee to the Company of such time
and expenses incurred. Employer further agrees to provide Employee with legal
representation in connection with such action, suit or proceeding, for all
activities while Employee was acting in the course and scope of her employment.
Should Employer determine that a conflict of interest exists between her and
Employer relating to said cooperation, Employer will pay the cost of legal
representation for all actions of Employee while working in the course and scope
of her employment. Employer reserves the right to approve, in advance,
Employee’s selection and the cost of said representation.   12.  
Indemnification. Employer agrees to indemnify Employee and hold Employee
harmless if she is a party or is threatened to be made a party to any action,
suit or proceeding, whether civil, criminal, administrative, or investigative
(including any action or suit by or in the right of the Company) by reason of
the fact that she was working, in the course and scope of her employment, as a
director, officer employee, or agent of the Company or was serving at the
request of the Company as a director, officer, employee, or agent of another
corporation, partnership, joint venture, trust, or other enterprise, against
expenses (including attorney’s fees approved in advance by the Employer),
judgments, fines and amounts paid in settlement actually and reasonably incurred
by her in connection with such action, suit or proceeding, to the full extent
permitted under applicable state and/or federal law.   13.   IRS Code
Section 409A. The parties intend that this Agreement will be interpreted so that
pay and benefits provided hereunder will comply with or be exempt from
Section 409A of the Internal Revenue Service Code of 1986. If Employee or the
Company believes that this Agreement, or any benefit hereunder, is subject to
Section 409A, each party shall advise the other and shall advise the other and
shall cooperate in good faith to take such steps as necessary, including
amending this Agreement without a diminution in the benefits Employee is
entitled to receive, to avoid the imposition of a Section 409A tax   14.  
Injunctive Relief. Employee agrees and acknowledges that the Employer will be
irreparably harmed by any breach, or threatened breach by her of this Agreement
and that monetary damages would be grossly inadequate. Accordingly, she agrees
that in the event of a breach, or threatened breach by her of this Agreement the
Employer shall be entitled to apply for immediate injunctive or other
preliminary or equitable relief, as appropriate, in addition to all other
remedies at law or equity.   15.   Review Period. Employee is hereby advised she
has until April 23, 2010, which is at least forty-five (45) calendar days from
the initial notification date, to review this Agreement and to consult with an
attorney prior to execution of this Agreement. Employee agrees that any
modifications, material or otherwise, made to this Agreement do not restart or
affect in any manner the original forty-five (45) calendar day consideration
period.

-6-



--------------------------------------------------------------------------------



 



16.   Revocation Period and Effective Date. In the event that Employee elects to
sign and return to the Company a copy of this Agreement, she has a period of
seven (7) days (the “Revocation Period”) following the date of such execution to
revoke this Agreement, after which time this agreement will become effective
(the “Effective Date”) if not previously revoked. In order for the revocation to
be effective, written notice must be received by the Company no later than close
of business on the seventh day after the Employee signs this Agreement at which
time the Revocation Period shall expire.   17.   Amendment. This Agreement may
not be modified, altered or changed except upon express written consent of both
parties wherein specific reference is made to this Agreement.   18.   Entire
Agreement. This Agreement sets forth the entire agreement between the parties
hereto, and fully supersedes any prior obligation of the Employer to the
Employee. Employee acknowledges that she has not relied on any representations,
promises, or agreements of any kind made to her in connection with her decision
to accept this Agreement, except for those set forth in this Agreement.
Notwithstanding the foregoing, it is expressly understood and agreed that the
Equity Agreements and the Long Term Incentive Award Claw Back Agreement executed
by Employee shall remain in full force and effect, except as such Equity
Agreements are modified by Section 2(d) of this Agreement. In addition, the
execution of this Agreement is not intended to release Employer from the
Indemnification provision, in Paragraph 13.   19.   HAVING ELECTED TO EXECUTE
THIS AGREEMENT, TO FULFILL THE PROMISES AND TO RECEIVE THE SUMS AND BENEFITS IN
PARAGRAPH “2” ABOVE, EMPLOYEE FREELY AND KNOWINGLY, AND AFTER DUE CONSIDERATION,
ENTERS INTO THIS AGREEMENT INTENDING TO WAIVE, SETTLE AND RELEASE ALL CLAIMS SHE
HAS OR MIGHT HAVE AGAINST EMPLOYER.

     IN WITNESS WHEREOF, the parties hereto knowingly and voluntarily executed
this Release as of the date set forth below.

                      Employee   Celanese Corporation:
 
                   
By:
  /s/ Sandra Beach Lin   By:   /s/ Jacquelyn H. Wolf        
 
                   
 
  Sandra Beach Lin       Jacquelyn H. Wolf        
 
          Senior Vice President, Human Resources           Date: April 23, 2010
  Date: April 23, 2010

-7-